Hatch, J.: .
The' plaintiff brings this action to recover damages alleged to have been sustained by him through the negligence of the defendants • in failing to erect a safe and suitable scaffold for use in and about the alteration of their factory building.
Defendants are piano manufacturers, and at the time of the accident, resulting in the injuries of which complaint is made, were engaged in-the removal of their plant and business from a building in One Hundred and Twenty-sixth street to a building in One Hundred and Thirty-second street where the injury was sustained.
Plaintiff was one of. the employees of the. defendants, had been employed as a porter and upon a planer used in defendants’ factory, and in connection with such' employment had become familiar with different kinds of wood, but. had little if any knowledge upon the strain-bearing capacity of wood used for supporting scaffolding and other structures. While the. removal of the defendants’, business was in progress, the plaintiff and another employee of. the defendants were sent to the new factory .with directions to erect a scaffold for -the purpose of placing therein supports for some heavy shafting and pulleys, and the shafting necessary for use in and about the business to be carried on. The plaintiff and his fellow-workman proceeded to comply with the directions given by the defendants, and erected a scaffold in the designated room in the factory building, from twelve .to thirteen feet in height.
The method adopted in its construction was the erection of five pairs of upright pieces, four by fpur, running from the floor to the rafters; overhead, and secured at both ends. These uprights were from four to five feet'apart and consisted of new wood: The dis*37tance between the sets of uprights does not clearly appear. From front to rear cross pieces were nailed upon each pair of uprights, and cleats were nailed thereunder for the purposes of support, and the cross pieces were also nailed to the uprights. So far as appears, the cleating and nailing were their only supports. These cross pieces were boards seven-eighths of an inch in thickness and four and one-half inches in width. They were obtained from a quantity of old and refuse lumber which the defendants had purchased and placed in the new factory. Much of this stuff was painted upon one side and discolored and dirty on the other. Upon the painted side defects in the material could not be discovered. Whether it could be discovered through the dirt and discoloration upon the other side before use was made of it does not clearly appear.
The plaintiff testified that he examined this lumber before using it; that it looked sound and good, and he saw no knots in it. For a platform two thicknesses of boards were laid on the top of the cross pieces covering the entire width between the uprights. The plaintiff had never built or aided in building a scaffolding before this time, and was unfamiliar with the method necessary to secure a safe structure. In the process of preparing the room for the defendants’ business, it became necessary to place boards, firmly attached to the ceiling, and upon these boards iron hangers were placed, consisting of a hook-shaped" contrivance, in which were placed boxes upon and through which the shafting was to run. After the scaffolding was erected it was used for the purpose of attaching these hangers to the ceiling. After this was accomplished it became necessary to place in position the shafting and pulleys, weighing about 971 pounds. For this purpose six men were ordered to get upon the platform of the scaffold by the defendants’ foreman, and raise the same into position. The weight of these men ran from 150 to 200 pounds each. Before the men got upon the scaffold plaintiff asked the foreman if it was safe, and he replied, m substance, that the scaffolding was sufficiently strong for the purpose for which it was to be used. As the men started to raise the shafting it caused a jar, and two cross pieces, at about the center of the scaffolding, broke and fell to the floor, the shafting came down upon plaintiff’s foot and inflicted injuries which made it necessary to subsequently amputate the limb about four inches below the knee. *38After the accident it was discovered that one of the. cross pieces had a knot in it, at the point of the break, extending through the wood. This board was painted upon one side and was dirty and discolored upon the other. The nails which held the two. cross pieces which broke remained in the uprights, but were pulled through the broken cross pieces at the ends. It does not appear that there was any defect in the other cross piece which broke.
Evidence was given tending to show that no braces were attached to the scaffolding except at the ends upon the uprights. There was no bracing or other support to the cross pieces except as above stated. Upon the trial a model was used, but it did not accompany the record upon this appeal. It appears from the evidence that this model was supplied with braces supporting the cross pieces, and a fair inference arose from all of the testimony given upon that subject that proper construction required that the cross pieces should have been supported by braces running to. the floor.
' It was the contention of the plaintiff upon the trial that section 18 of the Labor Law (Laws of 1897, chap. 415) covered the case, and that the rule therein laid down measured the duty and obligation of the defendants in the premises. The defendants contended that the Labor Law had no application for the reason that the prosecution of the work did hot involve the erection, repairing or altering of a house, building or structure, and, therefore, that the scaffold was hot brought within the terms of the statute.
At the close of the plaintiff’s case the defendants moved for a dismissal of the complaint upon the ground that there was no evidence showing negligence upon the part of the defendants, or evidence of the absence of contributory negligence on the. part of the plaintiff ; that as it appeared" that the plaintiff and another fellow-work-in an constructed the scaffolding and knew precisely how it was built, the plaintiff thereby assumed the risk of any'defect in the structure ; that as the defendants had furnished abundant material with which to properly construct the scaffolding, they discharged in full measure the duty which they oWed to the plaintiff. The cOtirt granted the motion and dismissed the complaint upon the ground that thei Labor Law had no application to the case, and, therefore, that the .plaintiff was either guilty of negligence in the construction of the scaffolding or assumed the risk of its sufficiency, and that in *39any event the defendants were guilty of no negligence, or breach of obligation which they owed the plaintiff.
It is quite evident that if the Labor Law was not to be applied to the facts of this case it would fall within the principle laid down in Butler v. Townsend (126 N. Y. 105), and the determination of the trial court should, therefore, be sustained. If the Labor Law is to be applied, then it follows that the determination of the trial court must be reversed, for by its provisions a duty is enjoined upon the defendants to furnish a safe and suitable structure. Such duty they may not delegate to another and may, not shelter themselves from responsibility if in fact the structure be unsuitable and unsafe, unless such condition be known to the person complaining of an injury therefrom, in which case such person may be held to have assumed the risk. Such assumption of risk, however, will not be presumed as matter of law unless there be the same knowledge which the law charges upon the master. (Stewart v. Ferguson, 34 App. Div. 515; 164 N. Y. 553; McLaughlin v. Eidlitz, 50 App. Div. 518.)
The main question presented by this appeal, therefore, is, did the changes which were being prosecuted in the defendants’ factory constitute the same an alteration within the meaning of the Labor Law ?. In order to arrive at a correct solution of this question, and to determine the intent of the Legislature in respect thereto, it is pertinent and proper to examine the language of the several statutes bearing upon the subject and the evil which the Legislature sought to correct and the statutory rule which it intended to establish. (People ex rel. Savings Bank v. Butler, 141 N. Y. 164.)
The first act upon this subject was chapter 314 of the Laws of 1885. It is entitled “ An Act for the protection of life and limb,” and by its provisions (§ 1) it imposed a liability upon a person employing or directing another to do or perform any labor, “ in the erection, repairing, altering or painting of any house, building or other structure * * * who. shall knowingly or negligently furnish and erect, or causé to be furnished for erection, for or in the performance of said labor, such unsuitable or improper scaffolding, hoists, stays, ladders, or other, mechanical contrivances as will not give proper protection to the life and limb of any person so employed or engaged.” An offense against this statute was made a misdemeanor. This act was amended by chapter 214 of the Laws of *401891, and recites the title of the former act. It re-enacts the provisions of the former statute and makes further provision for the support and protection of scaffolding or staging, swung or suspended more than twenty feet above the ground.
In 1892, chapter 517 of the laws-of -that year, provision was made for the examination of scaffolding, ropes, blocks, pulleys and tackle used in the construction,- altering, painting or repairing of any •building, by the commissioners or superintendent of police, or other person in charge of the police force, upon complaint being made that the scaffolding in use was dangerous to the life and limb •of any person, and the inspector, authorized to be appointed, was required to cause it to be altered in such manner as to render it no longer dangerous to life or limb. The removal and alteration of scaffolding and other appliances were subject to a like inspection and duty.
The Labor Law (Laws of 1897, chap. 415, § 190) repealed these acts, except section 5 of chapter 517, Laws of 1892. Section 18 of the Labor Law substantially re-enacts the provisions of section 1 of chapter 314 of the Laws of 1885, but it omits therefrom the words “ knowingly or negligently ” and imposes in place thereof the absolute duty of making-the structure safe and suitable,’ and continues-the enactment that such construction shall be so made in order “ to give proper protection to the life and limb of a person so employed or engaged.” In section 19 of the Labor Law the substantial provisions of the statutes, to which we have called attention, are revised and re-enacted. It seems to be evident, from- the language of all this legislation, that its primary purpose was to protect the lives and limbs of persons who should be employed upon scaffolding, and in the enumeration of the appliances and contrivances which the master is under an absolute duty to make safe, is found hoists, stays, ladders or other mechanical contrivances. As it is common knowledge that such structures and appliances are usually used in and about the erection, repairing and alteration of buildings, the language of the-statute is made correspondingly broad and general in its terms so as to embrace every case where the person is called upon “ to perform labor of any kind in the erection, repairing, altering or painting of a. house, building or structure.” ’ In terms the statute protects the ^workmen in the -use of a - scaffolding for the alteration of any *41structure. It does not assume to define what the structure shall be or in what the alteration shall consist. If it be a structure, and if it be an alteration of such a character as requires the erection of a scaffolding to make it, it would seem to come, not only within the spirit, but literally within the terms of the act. It is as essential to protect the life and limb of a person in making use of a scaffolding necessary to effect an alteration in a room as it is to protect the same person in the use of a scaffolding in the erection or repairing of a house or structure where there exists necessity for the use of scaffolding.
The life and limb of a person is rendered as insecure in the one case as in the other, and it is this insecurity in the use of the scaffold which the statute designed to protect rather than in the character of the work which was being prosecuted in order to effect the alteration. The circumstances of this case furnish a strong illustration of the dangers to be encountered in making use of such a scaffold, and the purpose of the act is to minimize those dangers when the alteration requires its use. We are not without-direct authority upon this proposition. In Chaffee v. Union Dry Dock Co. (68 App. Div. 578) it was held that a ship in the course of construction ' in a dry dock was a structure within the meaning of the Labor Law. It was there said “ the injury of workmen falling by reason of defective -scaffolds was the thing to be avoided. It was an entirely immaterial circumstance before this general purpose whether the scaffold should happen to be around a house, a barn, a vessel or a flag pole. * * * It was against that injury that the Legislature sought to guard by imposing additional responsibilities upon the employer in favor of the employee.”
It is certainly no greater stretch of construction to hold that placing machinery within a room, in a building, and attaching the same firmly to the ceiling, constitutes an alteration of such room, than to hold that a ship upon the ways is a structure within the meaning of the statute. In each case the prosecution of the work required the erection and use of the scaffold and the purpose was to protect the workmen in using the same. The language of -the statute, however, does not need construction ; alteration signifies to change, modify, transform. It is not possible to say that when this room, bare as it stood, had appliances firmly fastened to its ceiling *42for the-purpose of supporting heavy shafting, it was not altered. It was being transformed from a bare room into a place for the manufacture of pianos ; and it was in a literal sense altered to meet the requirements of the business expected to be carried on. ■ It is no: answer to say that the driving of a nail or the hanging of a picture in a room constitutes an alteration. While it does and may alter the appearance of the room, it is not necessarily, for that reason, brought within the terms or fair purview of the statute. This may be conceded, but where the alteration is of siich a character as requires the use of scaffolding to effect it, then such case is fairly brought, within the terms of the statute, as it constitutes the use of a structure in the alteration for which the act provides ; and the necessity immediately arises for the protection of life arid limb, which is the primary purpose to be accomplished.
W e think, therefore, that the Labor Law applies to this case, and that the alteration brings it fairly within the terms- of the statute; certainly within a liberal interpretation which the courts are bound to apply in construing it. If these views are sound, it necessarily follows that the court erred in dismissing the complaint.
We also think that error was committed in excluding the testimony of the expert Day. His knowledge was shown to be sufficient to permit of his testifying, as an expert, upon the strength of the wood and the. correct' method of the construction of scaffolds.
It is evident that a question may arise upon a new trial as to the negligence of the plaintiff, and also as to his assumption of risk in the use of the structure. If he used the cross piece with knowledge of the existing defect therein, or by the exercise of reasonable care might have discovered its infirmity when he made use of it, and such defective piece caused the scaffold to fall, he would be guilty of negligence which would defeat a recovery. Upon this subject, however, there is testimony from which the jury would be authorized to find that an inspection of the piece used, in the exercise of reasonable care, would not disclose the defect, and if so the plaintiff would be exonerated from contributory negligence. The jury might also be authorized to find that the insufficient bracing of ■ the scaffolding caused it to fall, in which event the plaintiff would be excused. Hor can he be charged with assumption of risk unless at the time of. making use of the same he knew it to be unsafe, unsuit*43able or improper, or was reasonably chargeable with knowledge of such fact. (McLaughlin v. Eidlitz, supra) Upon this subject the jury would be authorized to find that he was not sufficiently informed to be able to determine whether the structure was. safe for the purpose for which it was to be used, and thus exonerate him from assumption of risk. There cannot be an assumption of risk unless the plaintiff had knowledge of the defect, or ought, in the exercise of reasonable care, to have known it, and if he were ignorant concerning the security of the scaffold, even though he participated in building it, he would not be chargeable as matter of law.
It follows that the judgment and order should be reversed, and a new trial granted, with costs to the appellant to abide the event.
Patterson and Laugh lin, JJ., concurred ; Van Brunt, P. J., and Ingraham, J., dissented.